 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             )       Case No.: EDCR07-00001-VAP
11                                         )
                       Plaintiff,          )       ORDER OF DETENTION PENDING
12                                         )       FURTHER REVOCATION
           v.                              )       PROCEEDINGS
13 JONATHAN BLAKELY GRAY,                  )       (FED. R. CRIM. P. 32.1(a)(6); 18
                                           )       U.S.C. § 3143(a)(1))
14                                         )
                       Defendant.          )
15                                         )
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the CENTRAL District of
18 CALIFORNIA for alleged violation(s) of the terms and conditions of probation or
19 supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X) The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (X)   information in the Pretrial Services Report and Recommendation
26            (X)   information in the violation petition and report(s)
27            ()    the defendant’s nonobjection to detention at this time
28            (X)      other: Insufficient bail resources


                                               1
 1
 2                and/ or
 3 B. (X)    The defendant has not met his/her burden of establishing by clear and
 4           convincing evidence that he/she is not likely to pose a danger to the safety
 5           of any other person or the community if released under 18 U.S.C.
 6           § 3142(b) or (c). This finding is based on the following:
 7           (X)     information in the Pretrial Services Report and Recommendation
 8           (X)     information in the violation petition and report(s)
 9           ()      the defendant’s nonobjection to detention at this time
10           (X)     other:   Extensive criminal history
11                            Prior supervised release violation
12                            New criminal convictions
13 IT THEREFORE IS ORDERED that the defendant be detained pending the further
14 revocation proceedings.
15
16 Dated: October 18, 2018                         _____________ ___________
                                                      KENLY KIYA KATO
17                                                 United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28


                                               2
